Order and judgment (one paper), Supreme Court, New York County (Kibble E Payne, J.), entered November 30, 2004, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul a determination of respondent New York City Housing Authority, dated January 14, 2004, denying petitioner remaining family member status and declaring her ineligible for continued occupancy of an apartment unit owned and operated by the Housing Authority, unanimously affirmed, without costs.
The challenged determination, denying petitioner’s application for remaining family member status on the ground that written permission had not been obtained for her occupancy in the apartment, is neither arbitrary nor capricious (see Matter of McFarlane v New York City Hous. Auth., 9 AD3d 289 [2004]; Matter of Abdil v Martinez, 307 AD2d 238 [2003]). The record affords no basis for relieving petitioner of the written notice requirement, since petitioner failed to establish that the Housing Authority knew of and implicitly approved of her permanent residency in the apartment (see McFarlane, 9 AD3d at 291). Nor may the Housing Authority be estopped from denying remaining family member status by reason of its purported failure to provide the tenant of record with the necessary permission forms (see Morley v Arricale, 66 NY2d 665, 667 [1985]; Matter of Stokely v Franco, 251 AD2d 97, 97-98 [1998]). Concur—Tom, J.P., Saxe, Marlow, Ellerin and Catterson, JJ.